DETAILED ACTION
Response to Amendment
The amendment filed on 10/22/2021 has been entered into the prosecution for the application. Currently claims 1-10, 12-14 and 21-27 are pending examination.
Terminal Disclaimer
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,669,489 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 recites an overflow weir disposed within the first compartment that directs the crude oil stream toward the intake of the transfer conduit to the second compartment such that the first and second compartments are separated by a sealed bulkhead and only connected by the transfer conduit. This overcomes the prior art of a weir within a tank because there is no sealed bulkhead in the prior art of record using a transfer conduit as defined. See CN 102746876 for example or US 20170152162.
Claim 21 defines that the transfer conduit is completely disposed in the cavity such that a dilution conduit extends into the cavity and introduces a dilution solution upstream of a mixer (to the second compartment from the first). This is different from US 2,894,895 and US 3,148,133 and not obvious in view of other prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/           Primary Examiner, Art Unit 1794